Citation Nr: 1432173	
Decision Date: 07/17/14    Archive Date: 07/22/14

DOCKET NO.  08-22 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUES

1.  Entitlement to service connection for a right shoulder disorder.

2.  Entitlement to service connection for a bilateral knee disorder, to include as secondary to service-connected overuse syndrome of the right and left feet.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Vermont Veterans Affairs Section, Military Department


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel


INTRODUCTION

Although some confusion remains regarding the Veteran's actual periods of active duty, the Veteran's Form DD-214s demonstrate service on active duty from July 1984 to January 1993 and from February 1993 to October 2000.  She also has subsequent service in the Vermont Army National Guard with a confirmed period of active duty from March 2010 to April 2012.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in White River Junction, Vermont, which denied the issues on appeal.  

A hearing was held on August 14, 2009, in White River Junction, Vermont, before Kathleen K. Gallagher, a Veterans Law Judge (VLJ), who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.

The Board subsequently remanded the case for further development in September 2010.  That development was completed, and the case was returned to the Board for appellate review.

Pursuant to the Board's September 2010 remand directives, the RO issued a Statement of the Case (SOC) in January 2014, with regard to the issues of entitlement to evaluations in excess of 10 percent each, for overuse syndrome, left and right foot.  Because of a defect with the SOC, the RO issued a corrected SOC, and provided notice to the Veteran, in March 2014.  The notice contained instruction that the Veteran must file a formal appeal within 60 days, and a statement that if the Veteran did not respond within this time, her case would be closed.  As the claims file does not contain a subsequent Substantive Appeal, this issue is not presently in appellate status before the Board.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.202, 20.302.   

The issue of entitlement to service connection for a right shoulder disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Service connection for bilateral patellofemoral degenerative joint disease was granted in a January 2013 rating decision, and there is no longer a case or controversy as to the issue pertaining to entitlement to service connection for a bilateral knee disorder.

2.  Service connection for tinnitus was granted in a January 2014 rating decision by the VA Togus RO, and there is no longer a case or controversy as to the issue pertaining to entitlement to service connection for tinnitus.


CONCLUSIONS OF LAW

1.  The Board lacks jurisdiction over the issue of entitlement to service connection for a bilateral knee disorder because that issue has been granted and rendered moot.  38 U.S.C.A. §§ 7104, 7105 (West 2002 & Supp. 2013); 38 C.F.R. §§ 19.7, 20.101, 20.200, 20.202 (2013).

2.  The Board lacks jurisdiction over the issue of entitlement to service connection for tinnitus because that issue has been granted and rendered moot.  38 U.S.C.A. §§ 7104, 7105 (West 2002 & Supp. 2013); 38 C.F.R. §§ 19.7, 20.101, 20.200, 20.202 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally the Board's jurisdiction is predicated upon an appeal having been filed on an issue or issues in controversy.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 19.7, 20.101.  An appeal consists of a timely filed notice of disagreement (NOD) in writing, and, after a Statement of the Case (SOC) has been furnished, a timely filed Substantive Appeal.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.200. 

The Veteran's claims for service connection for bilateral patellofemoral degenerative joint disease and tinnitus were granted in January 2013 and January 2014 rating decisions, respectively.  Therefore, the Board lacks jurisdiction over the issues of entitlement to service connection for a bilateral knee disorder and tinnitus because those issues have been granted and rendered moot on appeal.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 19.7, 20.101, 20.200, 20.202.  Accordingly, they will be dismissed without prejudice.


ORDER

The appeal as to the issue of entitlement to service connection for a bilateral knee disorder is moot, and the issue is dismissed for lack of jurisdiction.

The appeal as to the issue of entitlement to service connection for tinnitus is moot, and the issue is dismissed for lack of jurisdiction.


REMAND

Reasons for remand:  To obtain outstanding service treatment records and to ensure compliance with prior remand directives.

In its September 2010 remand, the Board directed that the RO contact the National Personnel Records Center (NPRC), the Records Management Center (RMC), the Veteran's National Guard unit, and any other appropriate location to request the complete service treatment records (STRs) of the Veteran.  Although additional service personnel and treatment records have been associated with the claims file, the service treatment records remain incomplete.  As an initial matter, although the Veteran's representative responded to the RO's request for information concerning the Veteran's Vermont Army National Guard drill unit, there is no documentation in the claims file that the National Guard unit was contacted with a request for service treatment records.  Further, an Army National Guard Retirement Points History Statement provided by the RMC indicates that the Veteran has National Guard service from August 2005 until at least April 2012 (when her Form DD-214 indicates she was released from active duty).

VA's duty to assist requires it to make as many requests as necessary to secure relevant Federal records, including military STRs.  38 C.F.R. § 3.159(c)(2).  VA may halt efforts to secure such records only if VA concludes that the records do not exist or that further efforts to secure the records would be futile.  Additionally, RO compliance with remand directives is not optional or discretionary and the Board errs as a matter of law when it fails to ensure remand compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  Because the complete service treatment records from the Veteran's National Guard service are not of record, and it does not appear that the Veteran's Army National Guard unit was contacted in connection with the search for STRs, remand is required to continue efforts to obtain the Veteran's outstanding STRs until such time as it is reasonably certain such records do not exist or that further efforts to obtain them would be futile.  Only then, if the relevant records cannot be located, should the AOJ issue a formal finding of unavailability and send the Veteran notice that the records remain outstanding.  

Accordingly, the claim is REMANDED for the following action:

1.  Contact the National Personnel Records Center (NPRC), the Records Management Center (RMC), the appellant's National Guard unit, and any other appropriate location, to request the complete service treatment records of the Veteran, to particularly include those relating to her period of Army National Guard service beginning in August 2005.

Of note, the Veteran's representative identified the Veteran's Vermont Army National Guard unit in a May 2011 letter, as follows:

VT C Troop 1/172 CAV
Lyndonville Armory
4 Overlook Dr
Lyndonville, VT 05851

As set forth in 38 U.S.C.A. § 5103A(b)(3) and 38 C.F.R. § 3.159(c)(2), the AOJ should continue efforts to locate such records until it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile.  The Veteran should be notified of any action taken.  All efforts to obtain these records should be memorialized in the Veteran's VA claims file.  If the records cannot be located, a formal finding of unavailability should be associated with the Veteran's claims file.

2.  Thereafter, and after completing any additional development deemed necessary, to potentially include obtaining a VA medical opinion,  readjudicate the claim for service connection for a right shoulder disorder in light of all additional evidence received.  If the benefits sought on appeal are not granted, the appellant and her representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


